DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 09 July 2021 concerning application 15/335,502 filed on 27 October 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 3-13 and 16-20 are pending and under consideration for patentability; claims 1, 2, 14 and 15 have been cancelled; claims 19-20 have been added as new claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Hoang on 28 July 2021.

The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
16.	A biological signal detection apparatus comprising:
a neck band that is able to be worn by a user along a circumferential direction of a neck of the user; and
a sensor that is mounted to the neck band to detect a biological signal; wherein
the sensor includes:
a conductive cloth having a tubular shape and including a cylindrical or substantially cylindrical hollow portion;
a main body including a projection portion to be covered with the conductive cloth such that the projection portion is inside the hollow portion of the conductive cloth; and
an input terminal provided in the projection portion; and
the conductive cloth has an independent configuration and is detachable from the biological signal detection apparatus.
20.	(Cancelled)

Allowable Subject Matter
Claims 3-13 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the use of a conductive cloth having the shape and configuration as recited by the pending claims.  Specifically, the prior art of record does not disclose or suggest a detachable, independent conductive cloth that has a tubular shape with a hollow internal portion that receives the projection portion of the main body of the biological signal detection apparatus. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792